DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks received 02/21/2021.
2.	Claims 1 – 3, 5 – 6, 8 – 10 and  12 - 13 have been amended.	
3.	Claims 1 – 14 are currently pending and have been examined.
Objection to the Claim
1.	The claim objections presented in the last non-final is withdrawn. 
Response to Arguments
1.	Applicant’s amendment to claims 1, 5, 8 and 12 filed on 02/21/2022 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation to claims 1, 5, 8 and 12 “…one or more of the following: that beam quality reporting is less than a minimum value of beam quality in a differential range and[[/]] that beam quality corresponding to the reporting threshold value” changes the scope  
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4 – 6, 8 and 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung  (“on beam management, measurement and reporting” R1-1715940, Nagoya, Japan, 18th -21st September 2017, provided in the last office action  ) in view of Kakishima et al. (US 2018/0270717 A1).
Regarding claim 1, Samsung discloses: A communication method (“Introduction on the first page”, that is the process of beam management/measurement and reporting), comprising:
 	 receiving, by a terminal device, a reference signal sent by a network device; measuring, by the terminal device, the reference signal (section 3.1, first two lines the UE will measure the quality of K Tx beams by measuring the CSI-RS transmission that was sent from the network ) to obtain at least one piece of beam quality (4th paragraph under section 3.1, that is, in order for the UE to reduce overhead the UE will report differential L1-RSRP. In other words RSRP is a measure of the beam quality  that is deduced from the measurement of the CSI-RS (reference signal) sent via each beam. Instead of reporting  the entire RSRP measurement only the difference (differential) of the RSRP is being reported to the base station/network); and
 reporting, by the terminal device, differential beam quality indication information to the network device, wherein the differential beam quality indication information [ it is interpreted that one of the two conditions can be selected. In other words figure 5a and 5c of the applicant drawings, the last row in each table shows an abnormal state can be sent OR a specified value but not both at the same time. The second paragraph above proposal 6 on the 6th page of Samsung, states: “The UE report L1-RSRP measurement information: {𝑃1,Δ𝑃2,⋯,Δ𝑃𝑁}. 𝑃1 is the L1-RSRP of beam 𝐵1 and 𝑃1 is used as the reference RSRP for all the other beams. Δ𝑃2 is the differential RSRP of beam 𝐵2. Δ𝑃𝑁 is the differential RSRP of beam 𝐵𝑁”,  P1 is used and is reported to the network this value is known as the reference RSRP (beam quality), which can be interpreted as a special value, the delta P are the differential RSRP (beam quality)  of each respective beam relative to the reference value is also reported to the network]. [ Supporting reference of NEC (R1-1712997, “Differential L1-RSRP reporting”,  Prague, Czech Republic, 21th – 25th August 2017, provided in the last office action ) covers the limitation accounted for by Samsung above see: Figure 5C, the last row uses the binary representation 1111 to be the specified value. With regards to the secondary reference of NEC, the first two paragraphs below Figure 2 on the 3rd page, states that the pattern “0111” and “0110” are sent to the network to be interpreted, “0100” or “0111” is interpreted as the specified value and associated with the specified value are differential RSRP (beam quality) measurements that are relayed back to the base station/network]. 
 or more of the following: that beam quality reporting is less than a minimum value of beam quality in a differential range and[[/]] that beam quality corresponding to the reporting threshold value. However in the same field of endeavor Kakishima discloses:  that beam quality corresponding to the reporting threshold value. [¶ 0066 - ¶ 0067, the RSRP is the reported quality, the anchor value is interpreted as the threshold value since all other value are measured to the anchor value by taking the difference, the anchor value (threshold value) is an indicator that is reported and indicates a particular value used to compute the other measurements. This is seen as a differential beam indicator since all other measurements are measured from this value by taking the difference].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Kakishima. The motivation for making the above modification would have been to reduce feedback overhead [¶ 0067 of Kakishima].

Claims 5, 8 and 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.
NOTE: 
 	Other references that would render the independent claims of the instant application to be obvious, when combined with the secondary reference of Kakishima et al. (US 2018/0270717 A1) used in the rejection of claim 1  above  are:

	B.	Samsung,  R1-1715944, “L1 RSRP reporting for beam management”,  Nagoya, Japan, 18th – 21st, September 2017, see entire section 2, this document is provided in the last office action.
	C. 	 Nokia, Nokia Shanghai Bell ( R1-1716499, “ On beam grouping and reporting”, Nagoya, Japan, 18th – 21st September 2017), this document is provided in the last office action.

 	Regarding claim 4, Samsung further discloses: The method of claim 1, wherein the method further comprises: reporting, by the terminal device, indication information of a reference value of beam quality in the at least one piece of beam quality to the network device. [6th page states: “The UE report L1-RSRP measurement information: {𝑃1, ∆𝑃2, ⋯ , ∆𝑃𝑁}. 𝑃1 is the L1-RSRP of beam 𝐵1 and 𝑃1 is used as the reference RSRP for all the other beams. ∆𝑃2 is the differential RSRP of beam 𝐵2. ∆𝑃𝑁 is the differential RSRP of beam 𝐵N”. The report that is sent from the UE to the network contain the term 𝑃1, 𝑃1 is used as the reference RSRP for all the other beams, the rest of parameters being reported is the differential (pieces of beam quality) beam quality ].

Claim 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim  4.

Regarding claim 6, Samsung further discloses: The method of claim 5, wherein, [[if]]responsive to determining that the beam quality reporting is less than the minimum value of beam quality in the differential range, the method further comprises: sending, by the network device, an updated differential step size to the terminal device. [note that the base claim , that is claim 5, a selection of one of the condition was accounted for,  that is: “…that beam quality corresponding to the reporting threshold value. The second option “…determining that the beam quality reporting is less than the minimum value of beam quality in the differential range,” does not require art since claim 6 inherits the  “OR” limitation of claim 5. In other words,  the combination of claim 6 placed into claim 5 only still requires selecting one of the “OR” condition which was accounted for in claim 5].

Claim 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim  6.

2.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung  (“on beam management, measurement and reporting” R1-1715940, Nagoya, Japan, 18th -21st September 2017, provided in the last office action  ) in view of Kakishima et al. (US 2018/0270717 A1) and NEC (R1-1712997, “Differential L1-RSRP reporting”,  Prague, Czech Republic, 21th – 25th August 2017, provided in the last office action ).
 	Regarding claim 7, Samsung in view of Kakishima further discloses: The method of claim 5 (See rejected claim 5).
Samsung in view of Kakishima does not disclose: receiving, by the network device, indication information that is of a reference value of beam quality in at least one piece of measured beam quality and that is reported by the terminal device.
In the same field of endeavor NEC discloses: receiving, by the network device, indication information that is of a reference value of beam quality in at least one piece of measured beam quality and that is reported by the terminal device.  [see figure 2, along with the two paragraphs below figure 2. The bit representation that is being sent to the network from the UE is associated with the differential value of the measured RSRP (this is known as a piece of measured beam quality, since the difference in quality of a reference beam value to any other beam  is known as the differential RSRP (quality)) and is reported from the user terminal to the network] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Samsung’s system in view of Kakishima and  NEC. The motivation for making the above modification would have been:  “The main benefit of introducing multiple reference RSRPs at UE is that it significantly reduces the dynamic range of RSRPs further to be reported”  and “…the reporting overhead for differential values between each RSRP to the corresponding threshold can be reduced largely”. [third page of NEC].

Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim  7.

Allowable Subject Matter
1.	Claims 2 – 3 and 9 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463